Case 1:17-tp-20049-JEM Document 10 Entered on FLSD Docket 06/11/2021 Page 1 of 2

                                                                        FILED BY                     D'C,

                            UM TED STATES D ISTRICT COU RT                    Jtlh 112221
                           SOUTHERN D ISTRICT OF FLORID A                      ANGELA E.l4(lI.3LE
                                                                              c LERK U .S.DlST,CT.
                                 M IA M ID IVISIO N                           s.D.OF FLA.-MIAMI



         UN ITED STATES OF AM ERICA,                        Case No.1:17-TP-20049-U U-1
                              Plaintl                       BqforeJudge Ursula Ungoro

                                                            (CAND:5:14-CR-0318-LHK1
         DA NA A N N W ILK EY,                              M O TION FO R EA RLY
                              De#ndant.                     TER M INATIO N O F
                                                            SU PERV ISED RELEA SE
                                                            (IN CHAM BERS- H EARING
                                                            W AIVED)

                                        N otice ofInquirv

   Com e now Petitioner,D anaAnn W ilkey respectfully on Jtm e 4,2021,asking the Clerk ofthe
   United StatesDistrictCourtSouthern DistrictofFloridato pleaserequestaruling on my M otion
   forearly termination ofsupervised release filed on Febl'uary 2,2021,with theClerk ofUS
   DistrictCourtSouthern DistrictofFloridawith the aboveheading.


   Thnnkyou,




   Dana W ilkey




                                                                         IQ
                                                                          '
                                                                          X.''
                                                                             G-hs
                                                                                h
                                                                                ,
                                                                                q
                                                                                .Ul
                                                                                  utf
                                                                                    n
                                                                                    ..
                                                                                    .M'
                                                                                     y = s)
                                                                        LV#u                ..uà
                                                                                                                                              F, :M 'L!ffi~ i;;   ,-,

                                                                                                                                              MYAMI BEACH, FL




                               II u. . . . .
         Case 1:17-tp-20049-JEM Document 10 Entered on FLSD Docket 06/11/2021 Page 2 of 2
                                                                                      33139



     ~~~~&
    -,
                                                                                                                                              i~iffNr2 1

                                                                          II
                                                                                                 IJNJrEDSm'TES
                                                                                                il'OST4L SEtfVK:E ~



i                                                                                                       1020
                                                                                                                      33128
                                                                                                                                                $4.15
                                                                                                                                              R2305E126192-03



                              7016 1970 DODO 111 • 1014


                                           (J.,Q.v'<=- c,(:..-tNt- Gs l)\~\<l ~\..U-.t-,
                                           ~ -0\s-\nct- c£;- t=' \ - ~ lO..<Y\ I
                                           ~OP,~ o(-\v\ 't-'\ t a.M· 1                                                f\V-.0.-.
                                                 t-·he-M• , t=- \ ~;~ \ 2..'& - 11 \(.,




                                                     USMS                                                                                            JUN 11 2021


                                                  INSPECTED                                             RECEIVED                                       12 40 PM




                                   I   .             I     I I I I                 I        I
                                       PlACE STlCKER AT TOP OF f tll.'r:LOPE ro Tl 1 E R!G!;T
                                        OF THF RF-TURN ADORES:;. f-01 0 ,U DOTTED l ltJE

                              --------------------------------
                                      CERTIFIED MAIL
                                                                                                                       1111111111111111 Ill
